NOTE: This order is n011precedential.
United States Court of Appeals
for the FederaI Circuit
WESTERN MANAGEMENT, INC.,
Plain,tiff-Appellant, .
V.
UNITED STATES,
Defendom,t-Appellee.
2011-5049, -5064 __
Appeals from the United States Court of Federal
Claims in case r1o. 97 -CV-340, Judge Nancy B. Firestone.
ON MOTION
0RDER
Western Management, Inc. moves without opposition
to consolidate the above-captioned appeals Western
Managernent also moves without opposition to stay the due
date for its opening brief until the disposition of this mo-
tion by this court.
Upon consideration thereof
IT IS ORDERED THATI

:
WESTERN MANAGEMENT V. US 2
(1) The motion to consolidate is granted The revised
official caption is reflected above.
(2) The motion to stay the briefing schedule is
granted to the extent that Western Management’s open-
ing brief is due within 60 days from the date of filing of
this order.
FoR THE CoURT
APR 22 2011 /s/ Jan Horbaly
Date J an Horbaly -
Clerk
ccc Robert E. Kovacevich, Esq.
Regina S. Moriarty, Esq. FLED
s.s. count oF APPEALs Foa
523 ins FEnERAL macon
APR 2 2 2011
.|AN|'|0RBALY
CLERK